J-A27033-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :      IN THE SUPERIOR COURT OF
                                          :            PENNSYLVANIA
                   Appellee               :
                                          :
             v.                           :
                                          :
JEREMY ALLEN COOL,                        :
                                          :
                   Appellant              :          No. 1898 WDA 2013

      Appeal from the Judgment of Sentence entered on October 23, 2013
                  in the Court of Common Pleas of Erie County
               Criminal Division at No.: CP-25-CR-0002709-2012

BEFORE: FORD ELLIOTT, P.J.E., SHOGAN and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                    FILED NOVEMBER 14, 2014

        Jeremy Allen Cool (“Cool”) appeals from the judgment of sentence

imposed after his convictions of three counts each of Indecent Assault—

Person less than 13 years of age and Involuntary Deviate Sexual Intercourse

with a Child, two counts each of Corruption of Minors and Endangering the

Welfare of Children, and one count of Rape of a Child.1 We affirm.

        The convictions arose out of multiple incidents between Cool and

Complainants, J. and A., occurring between the years of 1993 and 2005.

Cool was the live-in boyfriend of Complainants’ mother, Michelle Amoroso

(“Amoroso”). Eventually, Cool married Amoroso and adopted the children.

Throughout those years, Cool engaged in oral sex with both J. and A. On

one occasion, Cool also attempted to engage in anal sex with J.



1
    18 Pa.C.S.A. §§ 3126(a)(7), 3123(b), 6301(a)(1), 4304(a), 3121(c).
J-A27033-14

      Cool was arrested and charged in 2012.2         Following a jury trial, the

jury convicted Cool of the above-mentioned crimes.               The trial court

sentenced Cool to an aggregate sentence of 22 to 44 years in prison. Cool

subsequently filed post-sentence Motions, which the trial court denied. Cool

filed a timely Notice of Appeal and a timely Pennsylvania Rule of Appellate

Procedure 1925(b) Concise Statement of Matters Complained of on Appeal.

      On appeal, Cool raises the following questions for our review:

      I. Whether the evidence was insufficient to sustain a conviction
      for Indecent Assault as a misdemeanor of the first degree,
      Involuntary Sexual Intercourse with a Child, and Rape of a Child
      when the Commonwealth failed to prove that any of these
      alleged actions occurred while [J.] was less than 13 years of
      age[?]

      II. Whether the trial court erred in admitting evidence of [Cool’s]
      subsequent conviction[,] and [whether] failing to provide either
      a cautionary or limiting instruction [was] an abuse of
      discretion[?]

      III. Whether the trial court’s imposition of an aggregate sentence
      of 22 to 44 years of incarceration following a trial [was]
      manifestly excessive and an abuse of discretion in that it far
      surpassed what was required to protect the public or
      Complainants, and went well beyond what was necessary to
      foster [Cool’s] rehabilitative needs[?]

Brief for Appellant at 4.

      In his first claim, Cool argues that the evidence was insufficient to

establish that J. was less than 13 years of age at the time of the abuse, a

2
  J. testified that he did   not tell anyone about the abuse during the time
between 1993 and 2005.        N.T., 7/15/13, at 102. J. also testified that he did
not tell anyone about the    abuse until his own son was born, and that he told
Amoroso because he was       concerned that Cool would abuse him as well. See
id. at 103.

                                    -2-
J-A27033-14

fact that was critical to his convictions of Indecent Assault—Person less than

13 years of age, Involuntary Deviate Sexual Intercourse with a Child, and

Rape of a Child. Id. at 11. Cool claims that given that J.’s date of birth was

July 3, 1984, J. presented conflicting testimony regarding his age when the

abuse started and the house they were living in at that time.        Id.    Cool

argues that, because J. testified that the first incident of abuse occurred

after the family moved to their Cherry Street residence, and because J.

would have been 12 years old at that time, and would have turned 13 while

living in that residence, the Commonwealth failed to establish J.’s age as an

element beyond a reasonable doubt. Id. at 11-14.

      We apply the following standard of review when considering a

challenge to the sufficiency of the evidence:

      The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder.    In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.         Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      finder of fact[,] while passing upon the credibility of witnesses
      and the weight of the evidence produced, is free to believe all,
      part or none of the evidence.


                                  -3-
J-A27033-14



Commonwealth v. Melvin, 2014 PA Super 181, at *83 (Pa. Super. 2014)

(citation omitted).

      Under 18 Pa.C.S.A. § 3126(a)(7), Indecent Assault—Person less than

13 years of age is defined as follows:

      (a) Offense defined.—A person is guilty of indecent assault if
      the person has indecent contact with the complainant, causes
      the complainant to have indecent contact with the person or
      intentionally causes the complainant to come into contact with
      seminal fluid, urine or feces for the purpose of arousing sexual
      desire in the person or the complainant and:

                                       ***

            (7) the complainant is less than 13 years of age

18 Pa.C.S.A. § 3126 (emphasis added).

      Under 18 Pa.C.S.A. § 3123(b), Involuntary Deviate Sexual Intercourse

with a Child is defined as follows:

      (b) Involuntary deviate sexual intercourse with a child.—A
      person commits involuntary deviate sexual intercourse with a
      child, a felony of the first degree, when the person engages in
      deviate sexual intercourse with a complainant who is less than
      13 years of age.

18 Pa.C.S.A. § 3123 (emphasis added).

      Under 18 Pa.C.S.A. § 3121(c), Rape of a Child is defined as follows:

      (c) Rape of a child.—A person commits the offense of rape of a
      child, a felony of the first degree, when the person engages in
      sexual intercourse with a complainant who is less than 13 years
      of age.

18 Pa.C.S.A. § 3121 (emphasis added).




                                      -4-
J-A27033-14

      Upon our review of the record, we conclude that the evidence

presented at trial was sufficient to establish that J. was less than 13 years of

age when the assaults occurred.      Amoroso testified that she met Cool in

1993, at which time J. was 9 years old. See N.T., 7/16/13, at 4. J. testified

that he was about 8 or 9 years old the first time Cool attempted to perform

oral sex on him.    N.T., 7/15/13, at 90; see also id. at 117 (wherein J.

testified that he was first abused by Cool between the ages of 8 and 10). J.

testified that the family was living in their Cherry Street residence at that

time. Id. J. also testified that the family was living at that address during

the one occasion that Cool attempted to perform anal sex on him. Id. at 94.

However, Amoroso testified that the family moved to their Cherry Street

residence in early 1996, and that they lived there for several years.      See

N.T., 7/16/13, at 9-10, 14. Thus, J. would have been 12 years old at the

time the family moved to that residence, and would have turned 13 while

living at that residence. See id.

      Initially, Amoroso’s testimony that the family moved to the Cherry

Street residence in 1996 conflicts with J.’s testimony in regards to his age at

the time of the first incident of abuse.     See N.T., 7/15/13, at 90, 117.

Further, additional evidence established that the abuse started before J.

turned 13. Specifically, in regards to the occasion on which Cool attempted

to engage in anal sex with J., J. testified that the incident occurred before

Cool and Amoroso were married, and before Cool adopted the children. Id.



                                    -5-
J-A27033-14

at 98. Amoroso testified that she married Cool on March 15, 1997, and that

J. was 12 years old at that time. N.T., 7/16/13, at 10-11. Amoroso also

testified that Cool adopted the children later in 1997. Id. Thus, viewed in

the light most favorable to the Commonwealth, the evidence presented at

trial supports a finding by the jury that J. was under 13 years of age when

the abuse began, and when Cool attempted to engage in anal sex with J.

See Commonwealth v. Lyons, 833 A.2d 245, 258 (Pa. Super. 2003)

(concluding that inconsistency in testimony does not alone render evidence

insufficient to support a verdict, and that uncorroborated testimony of the

complaining witness is sufficient to convict a defendant of sexual offenses).

        In his second claim, Cool argues that the trial court erred in admitting

testimony regarding a subsequent conviction for harassment,3 arising from

an incident in 2009.       Brief for Appellant at 15.   Cool claims that the trial

court erred in allowing the Commonwealth to ask his character witnesses

about the harassment conviction during cross-examination because that

incident occurred four years after the charges for which he was facing trial.

Id. Further, Cool claims that the trial court abused its discretion by failing

to provide a limiting jury instruction regarding the jury’s use of this

summary offense. Id. at 17.

              In reviewing a trial court ruling on the admissibility of
        evidence[,] our standard of review is one of deference. It is
        firmly established that questions concerning the admissibility of
        evidence lie within the sound discretion of the trial court, and

3
    18 Pa.C.S.A. § 2709.

                                     -6-
J-A27033-14

      [this Court] will not reverse the court’s decision on such a
      question absent a clear abuse of discretion.

Commonwealth v. Bracey, 831 A.2d 678, 681 (Pa. Super. 2003) (internal

quotation marks and citations omitted).      “An abuse of discretion is more

than just an error of judgment and, on appeal, a trial court will not be found

to have abused its discretion unless the record discloses that the judgment

exercised is manifestly unreasonable, or the result of partiality, prejudice,

bias, or ill-will.” Commonwealth v. Lane, 424 A.2d 1325, 1328 (Pa. 1981)

(internal quotation marks and citations omitted).

      A trial court may limit evidence under Pennsylvania Rule of Evidence

105, which states the following:

      If the court admits evidence that is admissible against a party or
      for a purpose—but not against another party for another
      purpose—the court, on timely request, must restrict the
      evidence to its proper scope and instruct the jury accordingly.
      The court may also do so on its own initiative.

Pa.R.E. 105 (emphasis added).

      With regard to the lack of instruction, Cool’s counsel did not request a

limiting instruction regarding the use of the summary conviction by the jury.

See Commonwealth v. Bryant, 855 A.2d 726, 739 (Pa. 2004) (stating

that “[f]ailure to request a cautionary instruction upon the introduction of

evidence constitutes a waiver of a claim of trial court error in failing to issue

a cautionary instruction.”).    Cool did not object to the Commonwealth’s

questioning of the character witnesses with regard to the harassment

conviction.    “[A] defendant’s failure to object to allegedly improper


                                   -7-
J-A27033-14

testimony at the appropriate stage in the questioning of a witness

constitutes waiver.”    Commonwealth v. Molina, 33 A.3d 51, 55 (Pa.

Super. 2011) (quotation marks and citation omitted).

      However, because the trial court may instruct the jury on its own

initiative, we will address the claim.

             It is a well[-]established general rule that evidence of a
      criminal defendant’s prior arrests is inadmissible as tending to
      prove his disposition to commit crimes generally, or his
      commission of the specific crime for which he is then standing
      trial…. When, however, the defendant introduces evidence of his
      own character,… the Commonwealth is permitted to cross-
      examine the character witnesses as to whether or not they have
      heard [p]ersons in the neighborhood attribute particular offenses
      to the defendant.

            Such cross-examination is allowed for the purpose of
      testing the accuracy of the character witness’ testimony to
      determine whether he is indeed thoroughly familiar with the
      defendant’s reputation in the community.

Commonwealth v. Little, 295 A.2d 287, 288-89 (Pa. 1972) (internal

question marks and citations omitted).

      Cool relies on Commonwealth v. Luther, 463 A.2d 1073 (Pa. Super.

1983), for the proposition that “evidence [of defendant’s character] must

relate to a period at or about the time the offense was committed.” Id. at

1077-78 (citing Commonwealth v. White, 115 A. 870, 871 (Pa. 1922)).

In White, the Court concluded that the disputed testimony about the

defendant’s character relating to his reputation 20 years prior to his

commission of the crime was inadmissible. Id.; see also Commonwealth

v. Nellom, 565 A.2d 770, 774-76 (Pa. Super. 1989) (holding that trial


                                   -8-
J-A27033-14

court’s admission of testimony regarding a previous charge, which arose

from the same incident as the relevant charges, was inadmissible because

the relevant time period would only include time prior to the alleged

offenses). However, White also stated the following:

      Assuming defendant has offered proof of good character at the
      time the offense was committed, although it is no answer to
      show bad reputation existing at a remote period of time, there
      seems to be no logical reason why that fact could not be shown
      if coupled with proof that the bad character continued at all
      times down to the date of trial.

White, 115 A. at 871.

      Thus, as Cool offered proof of good character, and his harassment

conviction occurred between the time period during which the abuse took

place and the trial, the conviction can be used as evidence regarding bad

character. Further, the Commonwealth merely asked the witnesses whether

they were aware of Cool’s conviction for harassment. See N.T., 7/16/13, at

161, 171, 175. The Commonwealth did not specifically ask whether Cool’s

reputation within the community changed after the conviction, nor did the

Commonwealth inquire into the facts of that case. See id. Thus, the trial

court did not abuse its discretion in allowing the testimony without a limiting

instruction.

      In his third claim, Cool argues that the trial court abused its discretion

in imposing an excessive sentence. Brief for Appellant at 18. He claims that

the trial court improperly imposed consecutive rather than concurrent




                                  -9-
J-A27033-14

sentences.      Id.   Cool also claims that the trial court did not adequately

consider his rehabilitative needs. Id. at 19-20.

      Cool challenges the discretionary aspects of his sentence.

      An appellant challenging the discretionary aspects of his
      sentence must invoke this Court’s jurisdiction by satisfying a
      four-part test:

      We conduct a four-part analysis to determine: (1) whether the
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence,
      see Pa.R.Crim.P. [720]; (3) whether the appellant’s brief has a
      fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

                                      ***

      The determination of what constitutes a substantial question
      must be evaluated on a case-by-case basis.          A substantial
      question exists only when the appellant advances a colorable
      argument that the sentencing judge’s actions were either: (1)
      inconsistent with a specific provision of the Sentencing Code; or
      (2) contrary to the fundamental norms which underlie the
      sentencing process.

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)

(quotation marks and some citations omitted).

      Here, Cool filed a timely Notice of Appeal, presented his claim in a

Motion to Reconsider the Sentence, and included a Rule 2119(f) Statement

in his brief.     Cool argues that he has presented a substantial question

because the trial court did not consider all relevant factors set forth in

§ 9721(b) of the Sentencing Code. Brief for Appellant at 6. Cool specifically

contends that the court imposed a manifestly excessive sentence by


                                   - 10 -
J-A27033-14

imposing the sentences consecutively. Id. This argument does not raise a

substantial question. See Moury, 992 A.2d at 171 (stating that “the trial

court has discretion to impose sentences consecutively or concurrently, and,

ordinarily, a challenge to this exercise of discretion does not raise a

substantial question.”).   Accordingly, we are precluded from addressing

Cool’s challenge to the discretionary aspects of his sentence on this basis.

      Cool also argues that the trial court improperly failed to consider his

rehabilitative needs, focusing instead on the severity of the crime. Brief for

Appellant   at   6.   Here,   Cool   raises   a   substantial   question.   See

Commonwealth v. Dodge, 77 A.3d 1263, 1273 (Pa. Super. 2013) (finding

that “[a] claim that the sentencing court disregarded rehabilitation and the

nature and circumstances of the offense in handing down its sentence

presents a substantial question for our review.”).

      “In reviewing a challenge to the discretionary aspects of sentencing,

we evaluate the court’s decision under an abuse of discretion standard.”

Commonwealth v. Stokes, 38 A.3d 846, 858 (Pa. Super. 2011).

Additionally, “this Court’s review of the discretionary aspects of a sentence is

confined by the statutory mandates of 42 Pa.C.S.A. § 9781(c) and (d).”

Commonwealth v. Macias, 968 A.2d 773, 776 (Pa. Super. 2009).

      Cool argues that he had minimal rehabilitative needs, as he voluntarily

stopped the assaults almost a decade prior to the trial, and because he

developed a religious faith within that time period. Brief for Appellant at 19-



                                 - 11 -
J-A27033-14

20. Cool also claims that the trial court did not adequately consider the time

lapse between the criminal conduct and sentencing. Id. at 20. Additionally,

Cool argues that the sentence was longer than necessary to protect the

public or complainants. Id.

      Our review of the record discloses that the trial court had the benefit

of a pre-sentence investigation report. See N.T., 10/23/13, at 21-22; see

also Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa. Super. 2009)

(stating that “where the trial court is informed by a pre-sentence report, it is

presumed that the court is aware of all appropriate sentencing factors and

considerations, and that where the court has been so informed, its discretion

should not be disturbed.”).    Further, the trial court detailed the factors it

considered in determining Cool’s sentence. See N.T., 10/23/13, at 21-24.

Moreover, the trial court required Cool to participate in the state sex

offender program. N.T., 10/23/13, at 28. Thus, we find no merit in Cool’s

claim that the trial court abused its sentencing discretion by failing to

consider Cool’s rehabilitative needs.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/14/2014




                                 - 12 -